Case 2:20-cv-01182-JDC-KK Document 11 Filed 05/03/21 Page 1 of 1 PageID #: 76




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION


MICHAEL MOSS                                :   CIVIL ACTION NO. 20-CV-01182


VERSUS                                      :   JUDGE JAMES D. CAIN, JR.

OLD AMERICAN COUNTY MUTUAL
FIRE INSURANCE CO., ET AL. :                    MAGISTRATE JUDGE KAY


                                     JUDGMENT


       For the reasons stated in the Report and Recommendation [Doc. 10] of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the lack of objections to the Report and Recommendation in

the record;

       IT IS ORDERED that the Motion to Remand [Doc. 7] is DENIED.

       THUS DONE AND SIGNED in Chambers this 3rd day of May, 2021.



                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
